Per Curiam.

No circumstances attending the offence on either side being shown, the court have no criterion by which to regulate their discretion in fixing the punishment. We are therefore bound to consider it as a common offence; and, accordingly, impose a fine, of one dollar.
*Lansing, Ch. J. dissented. He was of opinion that a higher fine ought to be imposed.(a)

(a) When the prisoner pleads guilty, and the court have no means of determining the extent of the offence charged, the practice is for the court to receive such affidavits as may be offered in aggravation or extenuation thereof. People v. Watts, MSS. April term, 1843, N. Y. Gen. Sessions; People v. Childs, MSS. June term, 1844, same court.